PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale

United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/268,894
Filing Date: 6 Feb 2019
Appellant(s): Zhang et al.



__________________
Matthew J. Evans
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03 November 2021 appealing from the Office Action mailed 28 May 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 28 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 11-13, 15-16, 18, 25-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al., WO 2017/206805 A1, hereby Chuang, in view of Urban et al., WO 2017/137311 A1, hereby Urban.
Chuang discloses the invention substantially as claimed. Regarding Claims 1, 15, 29, and 30, Chuang discloses a method of decoding video data, an apparatus configured to decode video data, and a non-transitory computer-readable medium (Fig. 11, and paragraphs [0013], [0024], and [0071]-[0072] (Embodiment 1); Fig. 12, and paragraphs [0073] and [0076] (Embodiment 2)), comprising:
“receiving a block of video data (Fig. 11, and paragraphs [0024] and [0071]-[0072]); 
determining that the block of video data is partitioned according to a decoupled tree partition (Fig. 11, and paragraphs [0024] and [0071]-[0072], disclosing when the luma component and chroma components of the current image are partitioned into the luma and chroma blocks separately ; 
determining, in response to determining that the block of video data is partitioned . . . , to decode luma components of the block of video data using palette coding based on a syntax element (Fig. 11, and paragraphs [0024] and [0071]-[0072], disclosing when the luma and chroma components of the current image are partitioned into the luma and chroma blocks separately using separate CU structures, the luma and chroma blocks are encoded or decoded using a coding mode selected from a coding mode group excluding the palette mode, and further disclosing when the luma and chroma components are partitioned jointly into the luma and chroma blocks using a same CU structure, the palette coding is applied to the luma and chroma blocks jointly if the palette mode is selected (Embodiment 1); paragraph [0013], disclosing QTBT; paragraphs [0024] and [0052], disclosing a palette mode enable syntax is signaled or parsed; Fig. 12, and paragraphs [0073] and [0076], disclosing the luma and chroma components are partitioned into luma and chroma blocks using a CU structure, and when palette mode is enabled, the palette mode coding is applied to the luma blocks and applying a non-palette mode coding to the chroma blocks (Embodiment 2)); 
disabling, in response to determining that the block of video data is partitioned according to the decoupled tree partition, palette coding for chroma components of the block of video data (Fig. 11, and paragraphs [0024] and [0071]-[0072], disclosing when the luma and chroma components of the current image are partitioned into the luma and chroma blocks separately using separate CU structures, the luma and chroma blocks are encoded or decoded using a coding mode selected from a coding mode group excluding the palette mode, and further disclosing when the luma and chroma components are partitioned jointly into the luma and chroma blocks using a same CU structure, the palette coding is applied to the luma and chroma blocks jointly if the palette mode is selected (Embodiment 1); paragraph [0013], disclosing QTBT; paragraphs [0024] and [0052], disclosing a palette mode enable syntax is signaled or parsed; Fig. 12, and paragraphs [0073] and [0076], disclosing the luma and chroma components are partitioned into luma and chroma blocks using a CU structure, and when palette mode is enabled, the palette mode coding is applied to the luma blocks and applying a non-palette mode coding to the chroma blocks (Embodiment 2)); and 
decoding luma components of the block of video data using palette coding and decoding chroma components of the block of video data without using palette coding (Fig. 11, and paragraphs [0024] and [0071]-[0072], disclosing when the luma and chroma components of the current image are partitioned into the luma and chroma blocks separately using separate CU structures, the luma and chroma blocks are encoded or decoded using a coding mode selected from a coding mode group excluding the palette mode, and further disclosing when the luma and chroma components are partitioned jointly into the luma and chroma blocks using a same CU structure, the palette coding is applied to the luma and chroma blocks jointly if the palette mode is selected (Embodiment 1); paragraph [0013], disclosing QTBT; paragraphs [0024] and [0052], disclosing a palette mode enable syntax is signaled or parsed; Fig. 12, and paragraphs [0073] and [0076], disclosing the luma and chroma components are partitioned into luma and chroma blocks using a CU structure, and when palette mode is enabled, the palette mode coding is applied to the luma blocks and applying a non-palette mode coding to the chroma blocks (Embodiment 2)).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Chuang to modify the process of jointly or separately partitioning luma and chroma components to determine whether to apply or exclude the palette mode for both the luma and chroma components based on the partition type (Embodiment 1) to use the process of applying palette mode coding to the luma blocks and applying a non-palette mode coding to the chroma blocks (Embodiment 2). The motivation for doing so would have been to create the advantage of efficiently utilizing various coding arrangements for a coding system using palette mode coding on video data with luma and chroma components (see Chuang, paragraphs [0002] and [0045]; see also Figs. 11-12, and paragraphs [0071]-[0073] and [0076]).
However, although Chuang generally discloses the determination that the block of video data is partitioned according to a decoupled tree partition in relation to the luma and chroma components, Urban does expressly disclose the following:
“. . . ;
determining that the block of video data is partitioned according to a decoupled tree partition (page 8, line 14 to page 9, line 6, and page 12, lines 4-15, disclosing encoding/decoding an ; 
determining, in response to determining that the block of video data is partitioned according to the decoupled tree partition, to decode luma components of the block of video data using . . . coding based on a syntax element (page 8, line 14 to page 9, line 6, and page 12, lines 4-15, disclosing encoding/decoding an image unit comprising image data represented by a luminance channel and chrominance channel, and further disclosing the decoder obtains, from a signal S, an information data INFO indicating whether a chroma coding-tree and luma coding-tree are identical or not); 
. . . , in response to determining that the block of video data is partitioned according to the decoupled tree partition, . . . coding for chroma components of the block of video data (page 8, line 14 to page 9, line 6, and page 12, lines 4-15, disclosing encoding/decoding an image unit comprising image data represented by a luminance channel and chrominance channel, and further disclosing the decoder obtains, from a signal S, an information data INFO indicating whether a chroma coding-tree and luma coding-tree are identical or not); and 
. . . .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Chuang and Urban (hereby Chuang-Urban) to modify the method of decoding video data, an apparatus configured to decode video data, and a non-transitory computer-readable medium of Chuang to use the determination that the block of video data is partitioned according to a decoupled tree partition in relation to the luma and chroma components as in Urban. The motivation for doing so would have been to create the advantage of improving the coding efficiency of an image unit when separate coding-trees are used for coding the luma and chroma units relative to said image unit and also to efficiently compress an image unit comprising image data represented by multiple channels (see Urban, page 4, lines 1-5; see also page 8, line 14 to page 9, line 6, and page 12, lines 4-15).
Moreover, all of the elements are known in the prior art, and combining the elements according to known techniques/methods ready for improvement would yield predictable results of maximizing various 
Regarding Claims 2 and 16, Chuang-Urban discloses:
“partitioning the block of video data according to one of a quad-tree-binary-tree partition structure or a multi-type tree partition structure, wherein the quad-tree-binary-tree partition structure and the multi-type tree partition structure are (Chuang, Fig. 11, and paragraphs [0013], [0024], and [0071]-[0072]) decoupled tree partitions (Urban, page 8, line 14 to page 9, line 6, and page 12, lines 4-15, disclosing encoding/decoding an image unit comprising image data represented by a luminance channel and chrominance channel, and further disclosing the decoder obtains, from a signal S, an information data INFO indicating whether a chroma coding-tree and luma coding-tree are identical or not).”
The motivations that were utilized in Claims 1, 15, 29, and 30 apply equally as well to Claims 2 and 16.
Regarding Claims 4 and 18, Chuang-Urban discloses:
“decoding the syntax element in one of a sequence parameter set, video parameter set, picture parameter set, or slice header (Chuang, paragraphs [0024] and [0052], disclosing a palette mode enable syntax is signaled or parsed at SPS, PPS, or a slice header of the video bitstream; Fig. 11, and paragraphs [0013] and [0071]-[0072]; Fig. 12, and paragraphs [0073] and [0076]).”
The motivations that were utilized in Claims 1, 15, 29, and 30 apply equally as well to Claims 4 and 18.
Regarding Claims 11 and 25, Chuang-Urban discloses:
“wherein the block of video data has a non-square shape (Chuang, Fig. 14, and paragraphs [0028] and [0075] (Embodiment 3); see also Fig. 11, and paragraphs [0013] and [0071]-[0072], and Fig. 12, and paragraphs [0073] and [0076]), the method further comprising: 
decoding the luma components of the block of video data using palette coding according to a scan order of samples in the block, the scan order selected based on the non-square shape (Chuang, Fig. 14, and paragraphs [0028] and [0075] (Embodiment 3); see also Fig. 11, and paragraphs [0013] and [0071]-[0072], and Fig. 12, and paragraphs [0073] and [0076]).”
Chuang-Urban to modify the method of decoding video data, an apparatus configured to decode video data, and a non-transitory computer-readable medium of Chuang-Urban to use the process of decoding luma components according to a scan order of samples in the block, the scan order selected based on the non-square shape (Embodiment 3) as in Chuang. The motivation for doing so would have been to create the advantage of efficiently utilizing various coding arrangements for a coding system using palette mode coding on video data with luma and chroma components and further providing flexibility in relation to the CU size dimensions and scan directions (see Chuang, paragraphs [0002] and [0045]; see also Fig. 14, and paragraphs [0028] and [0075]; see also Figs. 11-12, and paragraphs [0071]-[0073] and [0076]).
Regarding Claims 12 and 26, Chuang-Urban discloses:
“wherein the scan order is row-by-row if a width of the block of video data is larger than a height of the block of video data, and wherein the scan order is column-by-column if a width of the block of video data is smaller than a height of the block of video data (Chuang, Fig. 14, and paragraphs [0028] and [0075]; see also Fig. 11, and paragraphs [0013] and [0071]-[0072], and Fig. 12, and paragraphs [0073] and [0076]).”
The motivation that was utilized in Claims 11 and 25 applies equally as well to Claims 12 and 26.
Regarding Claims 13 and 27, Chuang-Urban discloses:
“wherein the scan order is column-by-column if a width of the block of video data is larger than a height of the block of video data, and wherein the scan order is row-by-row if a width of the block of video data is smaller than a height of the block of video data (Chuang, Fig. 14, and paragraphs [0028] and [0075]; see also Fig. 11, and paragraphs [0013] and [0071]-[0072], and Fig. 12, and paragraphs [0073] and [0076]).”
The motivation that was utilized in Claims 11 and 25 applies equally as well to Claims 13 and 27.
Claim Rejections - 35 USC § 103
Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang-Urban, and in further view of Laroche et al., GB 2531087 A, hereby Laroche.
Chuang-Urban does not expressly disclose the claimed disabling feature of bilateral filtering or adaptive loop filtering, Laroche does expressly disclose the following:
“disabling one or more of bilateral filtering or adaptive loop filtering for the block of video data in the case that the block of video data is decoded using palette coding (Fig. 17, element 1703, and page 49, lines 16-21, disclosing that when the mode is palette mode, the current CTB is not loop filtered; page 61, lines 3-8, disclosing loop filtering may be adaptive loop filtering (ALF)).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Chuang-Urban and Laroche to modify the method of decoding video data, an apparatus configured to decode video data, and a non-transitory computer-readable medium of Chuang-Urban to use the claimed disabling feature of bilateral filtering or adaptive loop filtering of Laroche. The motivation for doing so would have been to create the advantage of reducing unnecessary processing and/or processing complexity (see Laroche, Fig. 17, and page 4, lines 21-30, page 49, line 16 to page 50, line 4, and page 61, lines 3-8).


(2) Response to Argument
1.	On pages 8-11 of the Appellant’s arguments, regarding independent Claim 1, the Appellant argues that Chuang (WO 2017/206805 A1) does not disclose “disabling, in response to determining that the block of video data is partitioned according to the decoupled tree partition, palette coding for chroma components of the block of video data” and that although Chuang discloses joint and separate partitioning, Chuang does not disclose the use of a “decoupled tree partition” to disable palette coding for chroma components. Appellant further argues Chuang discloses palette coding mode is used or disallowed jointly for luma and chroma blocks according to whether the luma and chroma blocks have the same CU structure or a different CU structure, and if they have a different CU structure (such as a decoupled tree structure as recited in claim 1) then neither luma nor chroma components are decoded using palette coding. Appellant additionally argues that absent the teachings of Appellant’s disclosure, Chuang's generic statement in paragraph [0076] that simply indicates that steps may be modified would Chuang's techniques in the specific way taught by Appellant’s claims. 
	In response to the Appellant’s argument, the examiner respectfully disagrees. In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In this case, in Embodiment 1, Chuang discloses a process of jointly or separately partitioning luma and chroma components to determine whether to apply or exclude the palette mode for both the luma and chroma components based on the partition type. Specifically, Embodiment 1 discloses that when the luma and chroma components of the current image are partitioned into the luma and chroma blocks separately using separate CU structures, the luma and chroma blocks are encoded or decoded using a coding mode selected from a coding mode group excluding the palette mode, and further disclosing when the luma and chroma components are partitioned jointly into the luma and chroma blocks using a same CU structure, the palette coding is applied to the luma and chroma blocks jointly if the palette mode is selected (see Fig. 11, and paragraphs [0024] and [0071]-[0072]; paragraph [0013], disclosing QTBT; paragraphs [0024] and [0052], disclosing a palette mode enable syntax is signaled or parsed). Furthermore, as in Embodiment 2, Chuang discloses the process of applying palette mode coding to the luma blocks and applying a non-palette mode coding to the chroma blocks. Specifically, Embodiment 2 discloses that the luma and chroma components are partitioned into luma and chroma blocks using a CU structure, and when palette mode is enabled, the palette mode coding is applied to the luma blocks and applying a non-palette mode coding to the chroma blocks (see Fig. 12, and paragraphs [0073] and [0076]). 
Moreover, regarding the teachings in paragraph [0076], although the claim requires a specific permutation of disabling palette coding for chroma components based on a decoupled tree partition, Embodiment 1 clearly discloses applying palette mode for both luma and chroma components in response to joint partitioning and exclusion of palette mode for both luma and chroma components in response to separate partitioning, and Embodiment 2 clearly discloses that when the luma and chroma Chuang in the specific permutation as claimed absent access to Appellant’s disclosure is not well taken. All of the steps of the argued limitations are disclosed in different embodiments (Embodiments 1 and 2) of Chuang, and in examiner's opinion, one of ordinary skill in the art would reasonably be able to come up with the specified permutation as claimed, as supported by paragraph [0076]. 
Therefore, in examiner’s opinion, the combination of Embodiments 1 and 2 of Chuang was reasonable, in which the motivation to combine would have been to create the advantage of efficiently utilizing various coding arrangements for a coding system using palette mode coding on video data with luma and chroma components (see Chuang, paragraphs [0002] and [0045]; see also Figs. 11-12, and paragraphs [0071]-[0073] and [0076]).

2.	On page 11 of the Appellant’s arguments, regarding independent Claim 1, the Appellant argues that although Urban (WO 2017/137311 A1) describes the use of any partitioning that could be considered decoded tree partitioning, Urban does not teach or suggest using such a partitioning as a basis for enabling or disabling palette coding for luma or chroma components.
	In response to the Appellant’s argument, the examiner’s rationale above applies equally as well here. Furthermore, regarding the teachings of Urban, the primary purpose of Urban was to explicitly disclose the determination feature, namely, the determination that the block of video data is partitioned according to a decoupled tree partition in relation to the luma and chroma components. In light of the broadest reasonable interpretation, if a luma coding-tree and a chroma coding-tree are not identical (i.e., luma and chroma components have different partitioning structures), then this essentially means there is a decoupled partitioning between luma and chroma components. Thus, Urban clearly discloses the decoder obtains, from a signal S, an information data INFO indicating whether a chroma coding-tree and luma coding-tree are identical or not (see Urban, page 8, line 14 to page 9, line 6, and page 12, lines 4-15). 
Chuang and Urban, in which the motivation to combine would have been to create the advantage of improving the coding efficiency of an image unit when separate coding-trees are used for coding the luma and chroma units relative to said image unit and also to efficiently compress an image unit comprising image data represented by multiple channels (see Urban, page 4, lines 1-5; see also page 8, line 14 to page 9, line 6, and page 12, lines 4-15). 
Lastly, all of the elements are known in the prior art, and combining the elements according to known techniques/methods ready for improvement would yield predictable results of maximizing various coding arrangements and coding-tree structures for palette coding while maintaining coding efficiency of image data represented by multiple channels.

3.	In response to the Appellant’s arguments, as there are no specific arguments raised with respect to the corresponding independent Claims 15 and 29-30, the examiner’s rationales above apply equally as well to independent Claims 15 and 29-30.

4.	In response to the Appellant’s arguments, it is noted that there are no specific arguments raised with respect to dependent Claims 2, 4, 11-14, 16, 18, and 25-28.

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,

/KATHLEEN M WALSH/Examiner, Art Unit 2482                                                                                                                                                                                                        

Conferees:



/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.